
	
		II
		111th CONGRESS
		1st Session
		S. 1076
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2009
			Mr. Menendez (for
			 himself, Ms. Cantwell,
			 Mr. Levin, and Mr. Feingold) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the accuracy of fur product
		  labeling, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Fur Labeling Act of
			 2009.
		2.Elimination of exemption to fur product
			 labeling requirements for products containing relatively small quantities or
			 values of fur
			(a)In generalSection 2(d) of the Fur Products Labeling
			 Act (15 U.S.C. 69(d)) is amended by striking ; except that and
			 all that follows through contained therein.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
			3.Revision of Fur
			 Products Name GuideNot later
			 than 90 days after the date of the enactment of this Act, the Federal Trade
			 Commission shall initiate a rulemaking to revise the Fur Products Name Guide
			 (16 C.F.R. 301.0) in accordance with section 553 of title 5, United States
			 Code.
		4.State authority to regulate labeling of fur
			 products
			(a)In generalSection 12 of the Fur Products Labeling Act
			 (15 U.S.C. 69j) is amended—
				(1)by striking The provisions
			 of and inserting (a) The provisions of; and
				(2)by adding at the end the following:
					
						(b)Nothing in this Act shall preclude or deny
				any right of any State or political subdivision thereof to adopt or enforce any
				provision of State or local law that provides more restrictive labeling
				requirements for fur products than what is provided for in this
				Act.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
			
